Case 3:17-bk-O4300-P|\/|G Doc 30 Filed 12/04/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
l\/IIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NO.: 3: l7-04300-PMG
In re : Jackie l\/l. Cooper, Chapter 13
Debtor.

/

 

DEBTOR’S MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

Debtor moves this Court for an order dismissing the above-entitled bankruptcy case
pursuant to ll U.S.C. § l307(b) and states the following:
l. The above-entitled case Was commenced by the filing of a voluntary petition under
Chapter 13 on December 19, 2017.
2. Debtor can no longer make the requisite bankruptcy plan payments and has decided
to seek options outside of bankruptcy to restructure the mortgage payments
3. For the reasons stated herein, Debtor requests that this case be dismissed
WHEREFORE, Debtor respectfully request this Court to enter an Order dismissing the above-
entitled case, and for such other and further relief this court deems just and proper.
Dated: December 4, 2018 RESPECTFULLY SUBMITTED,
/s/ India Footman
India Footman, Esq.
Footman Lavv Firm, P.A.
1695 Metropolitan Circle, Suite 3
Tallahassee, FL 32308
Phone: (85()) 597-7396

Fax: (850) 888-8819
Fla. Bar No. 105905

Page 1 of 2

Case 3:17-bk-O4300-PI\/|G Doc 30 Filed 12/04/18 Page 2 of 3

CERTIFICATE OF SERVICE
l HEREBY CERTIFY that the foregoing document Was served by the Court via NEF and
U.S. First Class mail on December 4, 2018 to the following persons at the email addresses noted
herein:

Douglas W. Neway

cou`rt<'£:l`/;ch l 3 ‘axl'l.coni

     

United States Trustee
ll Sl `P.RegionZ l .O R. l;'iC,l~it’£"`rliiusdoi . gov

Attached matrix

RESPECTFULLY SUBMITTED,

/s/ India Footman

India Footman, Esq.

Footman LaW Firm, P.A.

1695 Metropolitan Circle, Suite 3
Tallahassee, FL 32308

Phone: (850) 597-7396

Fax: (850) 888-8819

Fla. Bar No. 105905

Page 2 of 2

abel Matrix for local noticingcaSe 3:17'bk'04}3@@i'§l',0d§ TruDEAC-QQ( l3l"_7il€d 12/04/18

13A-3

ase 3:17-bk-04300-PMG
iddle District of Florida
acksonville

ue Dec 4 11:32:41 EST 2018

SI Fianacial Services
0 Box 517314 S. Franklin St
itusville, PA 16354-0517

lorida Dept, of Revenue
ankruptcy Unit

.O. Box 6668

allahassee, FL 32314-6668

micken Loans
050 Woodward Ave
etroit, MI 48226-1906

ells Fargo Bank N.A
Home Campus X2303-01A
es Moines IA 50328-0001

india N Footman

'ootman Law Firm, P.A.

\695 Metropolitan Circle
luite 3

'allahassee, FL 32308-8722

Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

(p)CHOICE RECOVERY INC

1550 OLD HENDERSON ROAD
STE 100

COLUMBUS OH 43220-3662

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

United States Attorney
300 North Hogan St Suite 700
Jacksonville, FL 32202-4204

Wilmington Savings Fund Society, FSB
c/o BSI Financial Services

314 S Franklin St., P.O. Box 517
Titusville PA 16354-0517

Jackie M. Cooper
P.O. Box 603
Middleburg, FL 32050-0603

memooiam, N.A.

1 sour cuu>us

mc x2303-01A

nrs uomrs, rA 50328~0001

Clay County Tax Collector
Post Office Box 218
Green Cove Springs FL 32043-0218

Maria Eva-Veronica Kwak
4919 Memorial Hiwy, Ste 200
Tampa, FL 33634-7500

Wells Fargo Bank
PO Box 31557
Billings, MT 59107-1557

Douglas w Neway
Post Office Box 4308
Jacksonville, FL 32201-4308

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to ll U S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

!hoice Recovery
’.0. Box 20790
folumbus, OH 43220

(d)Choice recovery
1550 Old Henderson Road St.
Columbus, OH 43220

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

fu)Wilmington Savings Fund Society, FSB d/b/a

End of Label Matrix

Mailable recipients 16
Bypassed recipients 1
Total 17

